In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                            No. 20-105V

*************************
                            *
DENNIS VIVIANS,             *
                            *                                             Chief Special Master Corcoran
                Petitioner, *
                            *                                             Dated: October 3, 2022
           v.               *
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES              *
                            *
                Respondent. *
                            *
*************************

Jonathan Joseph Svitak, Shannon Law Group, Woodbridge, IL, for Petitioner.

Ryan Daniel Pyles, U.S. Dep’t of Justice, Washington, DC, for Respondent.


                                  DECISION DISMISSING PETITION 1

        On January 30, 2020, Dennis Vivians filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”). 2 Petitioner’s initial filing
did not set forth at all the specific elements of his claim, but he later amended the Petition, alleging
that the flu vaccine he received on October 8, 2018, caused him to experience a shoulder injury.
ECF No. 21.




1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This
means that the Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public.
Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10–34 (2012)) (hereinafter “Vaccine Act” or “the Act”).
All subsequent references to sections of the Vaccine Act shall be to the pertinent subparagraph of 42 U.S.C. § 300aa.
        By August 2021, Petitioner had filed all relevant medical records and a statement of
completion. ECF No. 21. Respondent thereafter filed a Rule 4(c) Report on November 16, 2021,
arguing that Petitioner has not demonstrated an entitlement to compensation. See Report, dated
Nov. 16, 2021 (ECF No. 29). After a status conference held on December 2, 2021, Petitioner was
ordered to show cause addressing why the Table version of his claim should not be dismissed. See
Scheduling Order, dated Dec. 2, 2021. On February 14, 2022, pursuant to Vaccine Rule 21(a),
Petitioner filed a notice of voluntary dismissal of his Table SIRVA claim, representing the intent
to proceed solely with an off-Table, causation-in-fact version of the claim. See Notice, dated Feb.
14, 2022 (ECF No. 32). I dismissed the Table SIRVA claim and ordered Petitioner to file an expert
report in on March 18, 2022. ECF No. 35

        After obtaining several extensions of time to file the expert report, Petitioner has now filed
a motion for a decision dismissing the claim. See Motion, dated September 30, 2022 (ECF No. 39)
(“Motion”). In it, Petitioner maintains that after an investigation of the facts and science supporting
his case, he has determined that he is unable to prove that he is entitled to compensation in the
Vaccine Program. See Motion at 1. Petitioner also acknowledges in his motion that he understands
a decision dismissing his petition will result in a judgment against him, and that such a judgment
will end all his rights in the Vaccine Program. Id. And he has expressed a desire to exercise his
rights to file a civil action in the future, and thus (pursuant to 42 U.S.C. § 300aa-21(a)(2)) he
intends to elect to reject the Vaccine Program judgment against him and elect to file a civil action
at the appropriate time. Id. at 2.


                                                ANALYSIS

         The provisions under the Vaccine Rules for ending a case before a decision has been issued
are largely inapplicable herein. Petitioner may no longer avail himself of Vaccine Rule
21(a)(1)(A), which governs voluntary dismissals before service of the Rule 4(c) Report, and
Respondent has not stipulated to dismissal under Rule 21(a)(1)(B). In addition, even if the parties
had so stipulated, Petitioner seeks entry of a judgment, whereas Vaccine Rule 21(a) would only
result in an “order concluding proceedings.” Rule 21(a)(3).

        Accordingly, the only remaining channel for the relief Petitioner’s request is a “motion
seeking dismissal”—a mechanism for ending cases that other claimants have used, either because
the claim appears unlikely to succeed, or simply because the petitioner prefers not to continue with
the claim, but seeks to terminate the action after the time to act under Rule 21 has passed. See, e.g.,
Goldie v. Sec’y of Health & Human Servs., No. 18-1476V, 2019 WL 6045647, at *1 (Fed. Cl Spec.
Mstr. Oct. 11, 2019). Dismissal of Vaccine Program cases at this particular stage of the litigation
is not uncommon. Indeed, the rules of the Court of Federal Claims (which are properly applied
herein) permit dismissal of claims at a petitioner/plaintiff’s request and “on terms that the court
considers proper.” RCFC 41(a)(2).
                                                  2
       Under the Vaccine Act, a petitioner may not receive a Vaccine Program award based solely
on her claims alone. Rather, the petition must be supported by either medical records or by the
opinion of a competent physician. Section 13(a)(1). In this case, there is insufficient evidence in
the record for Petitioner to meet his burden of proof, because Petitioner has not offered expert
support for his causation claim. Therefore, Petitioner’s claim cannot succeed and must be
dismissed. Section 11(c)(1)(A).

        Accordingly, I hereby DISMISS Petitioner’s case. In the absence of a motion for review
filed pursuant to RCFC Appendix B, the Clerk of the Court SHALL ENTER JUDGMENT in
accordance with the terms of this Decision.3



         IT IS SO ORDERED.
                                                                s/ Brian H. Corcoran
                                                                Brian H. Corcoran
                                                                Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.

                                                           3